Case 2:20-cr-00214-DSC Document 3 Filed 08/19/20 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 

UNITED STATES OF AMERICA

)
- ) Criminal No. 7) “24 “
Vv. dy.
. ) ~ (18 U.S.C. §§ 922(g)(1) and 924(e))
JOHN MCCLENDON ) [UNDER SEAL] —
INDICTMENT
COUNT ONE
The grand jury charges:

On or about July 16, 2019, in the Western District of Pennsylvania, the defendant,
JOHN MCCLENDON, knowing he had previously been convicted of the following crimes, which
are punishable by imprisonment for a term exceeding one year:

Manufacture, Delivery, or Possession With Intent to Manufacture or Deliver
Controlled Substance, in the Court of Common Pleas, Allegheny County, Criminal Division,
Commonwealth of Pennsylvania, at Docket Number CP-02-CR-0002301-2007, on or about
November 7, 2007; | .

Manufacture, Delivery, or Possession With Intent to Manufacture or Deliver
Controlled Substance, in the Court of Common Pleas, Allegheny County, Criminal Division,
Commonwealth of Pennsylvania, at Docket Number CP-02-CR-0002353-2016, on or about
_ November 8, 2018; |

Manufacture, Delivery, or Possession With Intent to Manufacture or Deliver
Controlled Substance, in the Court of Common Pleas, Allegheny County, Criminal Division,
Commonwealth of Pennsylvania, at Docket Number CP-02-CR-0003413-2016, on or about
November 8, 2018; and

Manufacture, Delivery, or Possession With Intent to Manufacture or Deliver

Controlled Substance, in the Court of Common Pleas, Allegheny County, Criminal Division,

CLERK U.S, DISTRICT COURT
WEST, DIST. OF PENNSYLVANIA
Case 2:20-cr-00214-DSC Document 3 Filed 08/19/20 Page 2 of 3

Commonwealth of Pennsylvania, at Docket Number CP-02-CR-0005088-2017, on or about
November 8, 2018, |

did knowingly possess in and affecting interstate commerce a firearm and ammunition, namely a
Ruger. LCP .380 handgun bearing serial ‘number 371802347, and .380 caliber Remington

ammunition.

In violation of Title 18, United States Code, Sections 922(g)(1) and 924(e).
Case 2:20-cr-00214-DSC Document 3 Filed 08/19/20 Page 3 of 3

FORFEITURE ALLEGATION

1. The Grand Jury re-alleges and incorporates by reference the allegations

contained in Count One of this Indictment for the purpose of alleging criminal forfeiture pursuant
to Title 18, United States Code, Section 924(d), and Title 28, United States Code, Section 2461(c).
2. | Asaresult of the knowing commission of the violation of Title 18, United

States | Code, Section 922(g)(1), charged in Count One of the Indictment, the firearm and
ammunition alleged in that Count, those are, a Ruger LCP .380 handgun bearing serial number
371802347, and.380 caliber Remington ammunition, which were involved and used in the
knowing commission of that offense, are subject to forfeiture pursuant to Title 48, United States

Code, Section 924(d)(1); and Title 21, United States Code, Section 853(a)(2).

 

SCOTT W. BRADY
United States Attorney
PA ID No. 88352
